Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brazeau et al. (U.S. Publication No. 2015/0353280 A1) hereinafter Brazeau in view of Douglas et al. (U.S. Publication No. 2018/0129201 A1) hereinafter Douglas.

Regarding claim 1, Brazeau discloses a method in a navigational controller [see Paragraph 0034 - discusses a management module that comprises a scheduling module, route planning module, a processor, a memory, an inventory module, and a communication interface module], the method comprising:
obtaining (i) a plurality of task fragments identifying respective sets of sub- regions in a facility [see Paragraph 0046 - discusses that the management module communicates task assignments to mobile drive units that identify locations where tasks are performed], and (ii) an identifier of a task to be performed by a mobile automation apparatus at each of the sets of sub-regions [see Paragraph 0044 and see Paragraph 0046 - discusses the type of task to be performed at the location]; 
selecting an active one of the task fragments according to a sequence specifying an order of execution of the task fragments [see Paragraph 0055 - discusses that the scheduling module can assign multiple tasks to the mobile drive units, and see Paragraph 0048 - discusses that a particular workspace may be assigned to a mobile drive unit to work in, so a workspace may have multiple tasks assigned (sequence)];
generating a path including (i) a taxi portion from a current position of the mobile automation apparatus to the sub-regions identified by the active task fragment, and (ii) an execution portion traversing the sub-regions identified by the active task fragment [see Paragraphs 0113 and 0114 and also see Figure 10 below - depicts a taxi portion 612 before the inventory holder 30 where the mobile drive unit 20 performs an assigned task (execution portion, grabbing and moving the inventory holder 30 to location 606 along the rest of 612) see Paragraph 0114 - discusses that the management module plans a path 612 for the mobile drive units 20 to a particular portion of workspace 608 (sub-region) (taxi-portion)].


    PNG
    media_image1.png
    708
    504
    media_image1.png
    Greyscale

Figure 10 of Brazeau

However, Brazeau fails to disclose during travel along the taxi portion, determining, based on a current pose of the mobile automation apparatus, whether to initiate execution of another task fragment; and when the determination is affirmative, updating the sequence to mark the other task fragment as the active task fragment.
Douglas discloses during travel along the taxi portion, determining, based on a current pose of the mobile automation apparatus, whether to initiate execution of another task fragment [see Paragraph 0085 - discusses that during travelling of the mobile unit (AGV), the AGV determines whether a load (task) has been picked up or not, if not then the next load location is moved onto]; and 
when the determination is affirmative, updating the sequence to mark the other task fragment as the active task fragment [see Paragraph 0085 and see Figure 8 below - depicts that the next load as the new task (804, 802)].


    PNG
    media_image2.png
    289
    475
    media_image2.png
    Greyscale

Figure 8 of Douglas

Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include a pose determination and task change as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].


Regarding claim 2, Brazeau and Douglas disclose the invention with respect to claim 1. Brazeau further discloses while traveling along the execution portion of the path, performing the identified task [see Paragraph 0122 - discusses performing the task (see Figure 10 below - moving along the path 612 to the inventory holder 30 and moving (execution portion) the inventory holder 30 to a desired location 606].


    PNG
    media_image1.png
    708
    504
    media_image1.png
    Greyscale

Figure 10 of Brazeau

Regarding claim 3, Brazeau and Douglas disclose the invention with respect to claim 2. Brazeau further discloses wherein the identified task is a data capture task [see Paragraph 0044 - discusses a data capture task such as counting inventory, see Paragraph 0024 – discusses that the mobile drive unit can comprise a camera].

Regarding claim 4, Brazeau and Douglas disclose the invention with respect to claim 1. Douglas further discloses responsive to updating the sequence, repeating generating the path and determining whether to initiate execution of another task fragment [see Paragraph 0090 – discusses step 804 of going to the next pick up location (generating path and traversing), and if the new load is not present at the location then another location is checked].
Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include a path generation and task fragment determination as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].


	Regarding claim 7, Brazeau and Douglas disclose the invention with respect to claim 1. Brazeau further discloses for each sub-region identified by each task fragment, generating execution criteria [see Paragraph 0058 - discusses an inventory module that maintains information about the location and number of inventory items, the inventory module can communicate with the mobile units task assignments to maintain the inventory items, see Paragraph 0048 – discusses that paths are planned for each of the assigned tasks].
	However, Brazeau fails to disclose wherein determining whether to initiate execution of another task fragment includes comparing the current pose of the mobile automation apparatus to the execution criteria.
Douglas discloses wherein determining whether to initiate execution of another task fragment includes comparing the current pose of the mobile automation apparatus to the execution criteria [see Paragraph 0085 – discusses that as the mobile apparatus approaches the load (current pose), it determines whether the load is present or not (execution criteria), if not present then the next load is checked at the next location].
Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include the comparing current pose to execution criteria as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].

Regarding claim 8, Brazeau and Douglas disclose the invention with respect to claim 7. Brazeau further discloses wherein the execution criteria include a proximity criterion and a directional criterion [see Paragraph 0067 - discusses that the mobile drive unit uses a holder sensor, the holder sensor determines the position or location of the inventory holder (where execution criteria is), and uses the detected information to dock or interact with the inventory holder].

Regarding claim 9, Brazeau and Douglas disclose the invention with respect to claim 1. Brazeau further discloses wherein obtaining the task fragments includes receiving the task fragments at the mobile automation apparatus from a server [see Paragraph 0046 - discusses that the management module assigns tasks to a selected mobile drive unit, see Figure 1 below - depicts management module 15 as off board from the mobile drive units 20 (server)].

    PNG
    media_image3.png
    342
    390
    media_image3.png
    Greyscale

Figure 1 of Brazeau

Regarding claim 10, Brazeau discloses a mobile automation apparatus [see Paragraph 0033 - discusses mobile drive units], comprising:
a locomotive assembly [see Paragraph 0063 - discusses a drive module that propels the mobile drive unit];
see Paragraph 0061 - discusses that the mobile drive unit has sensors]; and
a navigational controller [see Paragraph 0034 - discusses a management module that comprises a scheduling module, route planning module, a processor, a memory, an inventory module, and a communication interface module] configured to: 
obtain (i) a plurality of task fragments identifying respective sets of sub-regions in a facility [see Paragraph 0046 - discusses that the management module communicates task assignments to mobile drive units that identify locations where tasks are performed], and (ii) an identifier of a task to be performed at each of the sets of sub-regions [see Paragraph 0044 and see Paragraph 0046 - discusses the type of task to be performed at the location]; 
select an active one of the task fragments according to a sequence specifying an order of execution of the task fragments [see Paragraph 0055 - discusses that the scheduling module can assign multiple tasks to the mobile drive units, and see Paragraph 0048 - discusses that a particular workspace may be assigned to a mobile drive unit to work in, so a workspace may have multiple tasks assigned (sequence)]; 
generate a path including (i) a taxi portion from a current position of the mobile automation apparatus to the sub-regions identified by the active task fragment, and (ii) an execution portion traversing the sub-regions identified by the active task fragment; control the locomotive assembly to travel along the path [see Paragraphs 0113 and 0114 and also see Figure 10 below - depicts a taxi portion 612 before the inventory holder 30 where the mobile drive unit 20 performs an assigned task (execution portion, grabbing and moving the inventory holder 30 to location 606 along the rest of 612) see Paragraph 0114 - discusses that the management module plans a path 612 for the mobile drive units 20 to a particular portion of workspace 608 (sub-region) (taxi-portion)].


    PNG
    media_image1.png
    708
    504
    media_image1.png
    Greyscale

Figure 10 of Brazeau

However, Brazeau fails to disclose during travel along the taxi portion, determine, based on a current pose of the mobile automation apparatus, whether to initiate execution of another task fragment; and when the determination is affirmative, update the sequence to mark the other task fragment as the active task fragment.
Douglas discloses during travel along the taxi portion, determine, based on a current pose of the mobile automation apparatus, whether to initiate execution of another task fragment [see Paragraph 0085 - discusses that during travelling of the mobile unit (AGV), the AGV determines whether a load (task) has been picked up or not, if not then the next load location is moved onto]; and
see Paragraph 0085 and see Figure 8 below - depicts that the next load as the new task (804, 802)].


    PNG
    media_image2.png
    289
    475
    media_image2.png
    Greyscale

Figure 8 of Douglas

Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include a pose determination and task change as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].

Brazeau and Douglas disclose the invention with respect to claim 10. Brazeau further discloses wherein the navigational controller is further configured, during travel along the execution portion of the path, perform the identified task [see Paragraph 0122 - discusses performing the task (see Figure 10 below - moving along the path 612 to the inventory holder 30 and moving (execution portion) the inventory holder 30 to a desired location 606].

    PNG
    media_image1.png
    708
    504
    media_image1.png
    Greyscale

Figure 10 of Brazeau

Regarding claim 12, Brazeau and Douglas disclose the invention with respect to claim 11. Brazeau further discloses wherein the identified task is a data capture task, and wherein the navigational controller is configured to control the data capture sensor to perform the data see Paragraph 0044 - discusses a data capture task such as counting inventory, see Paragraph 0024 – discusses that the mobile drive unit can comprise a camera].

Regarding claim 13, Brazeau and Douglas disclose the invention with respect to claim 10. Douglas further discloses wherein the navigational controller is further configured, responsive to updating of the sequence, to repeat the generation of the path and the determination of whether to initiate execution of another task fragment [see Paragraph 0090 – discusses step 804 of going to the next pick up location (generating path and traversing), and if the new load is not present at the location then another location is checked].
Brazeau suggests that management module can be provided with information from the mobile units 20 in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include a path generation and task fragment determination as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].

Regarding claim 16, Brazeau and Douglas disclose the invention with respect to claim 10. Brazeau further discloses wherein the navigational controller is further configured, for each sub-region identified by each task fragment, to generate execution criteria [see Paragraph 0058 - discusses an inventory module that maintains information about the location and number of inventory items, the inventory module can communicate with the mobile units task assignments to maintain the inventory items, see Paragraph 0048 – discusses that paths are planned for each of the assigned tasks].
However, Brazeau fails to disclose wherein the navigational controller is further configured, in order to determine whether to initiate execution of another task fragment, to compare the current pose of the mobile automation apparatus to the execution criteria.
Douglas discloses wherein the navigational controller is further configured, in order to determine whether to initiate execution of another task fragment, to compare the current pose of the mobile automation apparatus to the execution criteria [see Paragraph 0085 – discusses that as the mobile apparatus approaches the load (current pose), it determines whether the load is present or not (execution criteria), if not present then the next load is checked at the next location].
Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include the comparing current pose to execution criteria as taught by Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].

Regarding claim 17, Brazeau and Douglas disclose the invention with respect to claim 16. Brazeau further discloses wherein the execution criteria include a proximity criterion and a directional criterion [see Paragraph 0067 - discusses that the mobile drive unit uses a holder sensor, the holder sensor determines the position or location of the inventory holder (where execution criteria is), and uses the detected information to dock or interact with the inventory holder].

Regarding claim 18, Brazeau and Douglas disclose the invention with respect to claim 10. Brazeau further discloses wherein the navigational controller is configured, in order to obtain the task fragments, to receive the task fragments from a server [see Paragraph 0046 - discusses that the management module assigns tasks to a selected mobile drive unit, see Figure 1 below - depicts management module 15 as off board from the mobile drive units 20 (server)].

    PNG
    media_image3.png
    342
    390
    media_image3.png
    Greyscale

Figure 1 of Brazeau

	Regarding claim 19, Brazeau discloses a method in a navigational controller [see Paragraph 0034 - discusses a management module that comprises a scheduling module, route planning module, a processor, a memory, an inventory module, and a communication interface module], the method comprising:
see Paragraph 0046 - discusses that the management module communicates task assignments to mobile drive units that identify locations where tasks are performed];
selecting an active one of the task fragments according to the sequence [see Paragraph 0055 - discusses that the scheduling module can assign multiple tasks to the mobile drive units, and see Paragraph 0048 - discusses that a particular workspace may be assigned to a mobile drive unit to work in, so a workspace may have multiple tasks assigned (sequence)]; and 
controlling a mobile automation apparatus to perform a task at the set of sub- regions identified by the active task fragment [see Paragraph 0055 - discusses a mobile drive unit performing the tasks].
However, Brazeau fails to disclose responsive to a change in a pose of the mobile automation apparatus during performance of the task, updating the sequence to mark another task fragment as the active task fragment.
Douglas discloses responsive to a change in a pose of the mobile automation apparatus during performance of the task, updating the sequence to mark another task fragment as the active task fragment [see Paragraph 0089 - discusses that once a load is picked up (change in pose), the load is processed and the mobile unit exits the area and takes the load to a drop off (another task)].
Brazeau suggests that management module can be provided with information from the mobile units in order to use the information as feedback to update algorithm parameters, adjust policies, or otherwise modify its decision-making to respond to changes in operating conditions or the occurrence of particular events [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus (controlled via the navigation controller) as taught by Brazeau to include the updating the task sequence Douglas in order to modify decision making of mobile units in response to operating conditions or the occurrence of particular events [Brazeau, see Paragraph 0049].

Regarding claim 20, Brazeau discloses the invention with respect to claim 19. Brazeau further discloses responsive to detection of an obstacle by the mobile automation apparatus during performance of the task, initiating the change in the pose to avoid the obstacle [see Paragraph 0068 - discusses the mobile driving unit using an obstacle sensor that transmits information to the control module, and to take appropriate remedial actions to prevent collisions].

Regarding claim 21, Brazeau discloses the invention with respect to claim 19. Brazeau further discloses wherein performance of the task further comprises controlling the mobile automation apparatus to navigate to the set of sub-regions in the facility [see Paragraph 0100 - discusses the management module generating a path for the mobile drive unit and the mobile drive unit using its drive mechanism to travel the path].


Claims 5-6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brazeau in view of Douglas further in view of High et al. (U.S. Publication No. 2016/0259329 A1) hereinafter High.

Regarding claim 5, Brazeau and Douglas disclose the invention with respect to claim 1. Brazeau further discloses generating the path [see Paragraph 0114 - discusses that the management module plans a path 612 for the mobile drive units].
Brazeau and Douglas fails to disclose responsive to generating the path, identifying inaccessible ones of the set of sub-regions determining a proportion of the set of sub-regions represented by the inaccessible sub-regions; and when the proportion is below a threshold, ignoring the inaccessible sub- regions.
High discloses responsive to generating the path, identifying inaccessible ones of the set of sub-regions determining a proportion of the set of sub-regions represented by the inaccessible sub-regions [see Paragraph 0188 - discusses assigning block tags to inaccessible paths, and see Paragraph 0197 - discusses that there may be a lookup table with each accessible or inaccessible area, the proportion of inaccessibility can be determined from the table]; and
when the proportion is below a threshold, ignoring the inaccessible sub- regions [see Paragraph 0193 – discusses that when at least one section is inaccessible (below a threshold), ignoring the section and finding a new path].

Regarding claim 6, Brazeau, Douglas, and High disclose the invention with respect to claim 5. High further discloses wherein identifying inaccessible ones of the set of sub- regions includes determining that an inaccessible one of the set of sub-regions cannot be reached without taxiing [see Paragraph 0192 - discusses determining and allowing mobile units (MATS - motorized transportation unit) to travel through an inaccessible area if they are not executing a task (such as carrying another cart) (taxiing)].

High suggests that by determining accessible regions from inaccessible regions specific, the mobile robot can be ensured to not travel through an area that has restrictions for that mobile robot [see Paragraph 0193]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Brazeau and Douglas to include the inaccessible determination features as taught by High in order to ensure the mobile robot does not accidentally travel through an area with restrictions [High, see Paragraph 0193].

Regarding claim 14, Brazeau and Douglas disclose the invention with respect to claim 10. Brazeau further discloses generation of the path [see Paragraph 0114 - discusses that the management module plans a path 612 for the mobile drive units].
However, the combination of Brazeau and Douglas fails to disclose wherein the navigational controller is further configured, responsive to generation of the path, to: identify inaccessible ones of the set of sub-regions identified by the active task fragment; determine a proportion of the set of sub-regions represented by the inaccessible sub-regions; and when the proportion is below a threshold, ignore the inaccessible sub-regions.
High discloses wherein the navigational controller is further configured, responsive to generation of the path, to: identify inaccessible ones of the set of sub-regions identified by the active task fragment; determine a proportion of the set of sub-regions represented by the inaccessible sub-regions [see Paragraph 0188 - discusses assigning block tags to inaccessible paths, and see Paragraph 0197 - discusses that there may be a lookup table with each accessible or inaccessible area, the proportion of inaccessibility can be determined from the table]; and 
when the proportion is below a threshold, ignore the inaccessible sub-regions [see Paragraph 0193 – discusses that when at least one section is inaccessible (below a threshold), ignoring the section and finding a new path].

Regarding claim 15, Brazeau, Douglas, and High disclose the invention with respect to claim 14. High further discloses wherein the navigational controller is further configured, in order to identify the inaccessible ones of the set of sub- regions, to determine that an inaccessible one see Paragraph 0192 - discusses determining and allowing mobile units (MATS - motorized transportation unit) to travel through an inaccessible area if they are not executing a task (such as carrying another cart) (taxiing)]. 

High suggests that by determining accessible regions from inaccessible regions specific, the mobile robot can be ensured to not travel through an area that has restrictions for that mobile robot [see Paragraph 0193]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Brazeau and Douglas to include the inaccessible determination features as taught by High in order to ensure the mobile robot does not accidentally travel through an area with restrictions [High, see Paragraph 0193].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665